Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gloria Robinson Johnson appeals the district court’s order accepting the recommendation of the magistrate judge and entering judgment in favor of Appellee on Johnson’s age discrimination claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Masonite Int’l Corp., No. 5:14—cv-02188-JMC, 2015 WL 5474859 (D.S.C. Sept. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.